t c summary opinion united_states tax_court fuhua cheng and sue y cheng petitioners v commissioner of internal revenue respondent docket no 9847-11s filed date fuhua cheng pro_se kristin m bourland for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1hereinafter all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax tax for their taxable years and respectively we must decide whether petitioners are entitled to deduct under sec_212 or sec_162 certain claimed expenses of dollar_figure and dollar_figure for their taxable years and respectively we hold that they are not background petitioner fuhua cheng mr cheng and respondent stipulated some of the facts in this case and those facts are so found at the time petitioners filed the petition they resided in kentucky during and ms cheng was a housewife and mr cheng worked as a professor of computer science for the university of kentucky uky during those years mr cheng received wage income from uky of dollar_figure and dollar_figure respectively 2petitioner sue y cheng ms cheng did not sign the stipulation of facts between mr cheng and respondent nor did she appear at the trial in this case respondent filed a motion to dismiss for lack of prosecution as to ms cheng we shall grant that motion and shall enter a decision with respect to ms cheng that is the same as the decision that we shall enter with respect to mr cheng in mr cheng began operating amchael graphics amchael a sole_proprietorship through which he conducted software development consulting and import and export businesses sometime thereafter in amchael entered into a joint_venture with qingdao laoshan foreign trade freeze-storage plant plant a company owned by the people’s republic of china china in order to combine the plant’s many years experience in food processing and amchael’s strength in marketing and information_technology to process seafood for international market and generate satisfactory financial returns to both parties to that end on date amchael and the plant formed qingdao fuhua aquatic foodstuff co ltd company in the laoshan district of qingdao city china to process and sell seafood meat and frozen vegetables amchael and the plant contributed a total of dollar_figure of capital to the company amchael invested cash of dollar_figure or percent of the total capital of the company and the plant’s investment consisted of a plant and equipment valued at dollar_figure or percent of the total capital of the company in exchange for their capital contributions amchael and the plant received 25-percent and 75-percent ownership interests respectively in the company 3certain portions of the record and mr cheng at trial and on brief refer interchangeably to amchael and mr cheng for convenience we shall do the same pursuant to the contract governing the joint_venture between amchael and the plant joint_venture agreement the company was to remain in existence for years but it was possible to extend the period of its existence according to the joint_venture agreement amchael’s responsibilities included providing marketing information to the company finding customers for the company in the international market and working on other matters that the company requested the joint_venture agreement also authorized the company to name amchael as its agent in selling its products according to the joint_venture agreement the plant’s responsibilities included submitting application materials to the chinese government obtaining an operating license for the company applying for and obtaining ownership of the land on which the company was to operate renting manufacturing equipment from the chinese government arranging paperwork for importing and shipping the equipment needed to operate the company assisting the company in finding management and personnel and working on other matters that the company requested a board_of trustees company board consisting of five members was the highest authority of the company and was responsible for making decisions on its behalf an individual known as a general manager who was recommended by the plant and who reported to the company board managed the daily operations of the company neither mr cheng nor his sole_proprietorship amchael managed the company and neither amchael nor the plant was allowed to transfer its interest in the company without the unanimous approval of the company board if amchael or the plant made the operation of the company impossible the other person had the right to request that the violating party terminate the joint_venture agreement the joint_venture agreement provided that the company was to make the following payments to amchael over the initial 12-year period of its existence dollar_figure during the first year of operation dollar_figure during the second year of operation dollar_figure during the third year of operation dollar_figure during the fourth year of operation dollar_figure during the fifth year of operation and percent of the profits during each year of operation six through twelve by date because of mismanagement and chinese government foreign trade policy reform the plant had accumulated operating losses of approximately dollar_figure and debt of approximately dollar_figure that large debt and lack of capital caused the plant to begin experiencing difficulty in continuing its operations 4the record does not establish whether the company made any of the annual payments to amchael that the joint_venture agreement required by date the plant was in nonproduction status although the financial condition of the plant in would have warranted its declaring bankruptcy and seeking to reorganize its operations chinese law would not have permitted it to do so in date the capital in the company was reevaluated thereafter amchael’s initial dollar_figure investment in the company was reduced to dollar_figure and the plant’s investment therein was reduced to dollar_figure at a time not specifically established by the record after date and before date a plan transfer plan was developed under which the plant was to divest itself of its ownership_interest in the company under the transfer plan employees and management of the company were to make capital contributions to form a chinese stock holding association stockholding association that stockholding association was to form qingdao sheng-hua aquatic foodstuff freeze- storage plant new plant and the plant was to transfer its ownership_interest in the company to the new plant on date the company board held a meeting to discuss inter alia the transfer plan and the potential impact of that plan on the company at that 5the record does not establish how the respective reductions of amchael’s and the plant’s investments in the company were accomplished meeting which mr cheng attended the company board adopted resolutions that mr cheng was not to withdraw from the company his dollar_figure investment therein and that all issues regarding the transfer of the plant’s ownership_interest in the company were to be reported to and discussed with mr cheng on date the plant’s parent company qingdao city laoshan import- export head company head company submitted to the licang district foreign trade and economic committee licang economic committee a request to transfer to the new plant pursuant to the transfer plan the plant’s 75-percent ownership_interest in the company on date the head company submitted to the licang district government a request to effect the transfer plan on a date not established by the record the chinese government approved the transfer plan in date when the total assets of the company were valued at dollar_figure and its debt totaled dollar_figure the transfer plan was effected by 6the record does not establish when the licang economic committee granted the head company permission to transfer the plant’s interest in the company to the new plant 7the record does not establish when the licang district government granted the head company’s request to effect the transfer plan 8the record does not establish the date on which the transfer plan was approved and what chinese governmental agency approved the transfer plan using a method known as a buy-out by inheriting debt under chinese law a buy-out by inheriting debt is permitted when the value of the assets of an enterprise is approximately equal to its debt such a buyout results in a purchaser’s taking over the assets of an enterprise by assuming its debt under certain chinese regulationsdollar_figure after the transfer plan was effected in date the company had the following options for satisfying its then-existing debt use the investment money from the stockholding association to repay the debt attempt to reach an installment_agreement with the company’s creditors or use the investment money from the stockholding association as a circulating fund to develop business and pay the debt with profits petitioners filed joint tax returns for their taxable years return and return petitioners attached schedule c profit or loss from business schedule c for amchael to each of the return schedule c 9the record does not establish the specific steps and procedures under which the buy-out by inheriting debt transfer of the plant’s interest in the company to the new plant was effected 10the record does not establish what the stipulated terms taking over and assuming mean in the context of a buy-out by inheriting debt 11the record does not establish the amount of debt that the company had after the transfer plan was effected and the return schedule c in the schedule c petitioners claimed certain expenses of dollar_figure claimed debt expense which petitioners described in that schedule as debt payment to qingdao fuhua aquatic foodstuff co ltd dong licun licang district qingdao china in the schedule c petitioners claimed certain expenses of dollar_figure claimed debt expense which petitioners described in that schedule as debt payment to qingdao fuhua aquatic foodstuff co ltd dong licun licang district qingdao china respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable years and in the notice respondent determined to disallow the claimed debt expense of dollar_figure and the claimed debt expense of dollar_figure discussion mr cheng bears the burden of establishing that the determinations in the notice are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and mr cheng bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required mr cheng to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs at trial mr cheng was the only witness we found mr cheng’s testimony to be in certain material respects vague self-serving and or uncorroborated we shall not rely on the testimony of mr cheng to establish his position with respect to the issue presented see eg 87_tc_74 it was petitioners’ position in the petition that they are entitled for their taxable years and respectively to deduct under sec_212 or sec_162 the claimed debt expense of dollar_figure and the claimed debt expense of dollar_figure on brief mr cheng takes the position that petitioners are entitled to deduct those claimed debt expenses only under sec_212 because it is not altogether clear whether mr cheng is no longer relying on sec_162 to support his position with respect to the claimed debt expense and the claimed debt expense we shall consider mr cheng’s claimed entitlement to those claimed debt expense deductions under both sec_212 and sec_162 we shall first summarize briefly the respective requirements of sec_212 and sec_162dollar_figure sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the management conservation or maintenance of property held for the production of incomedollar_figure the determination of whether an expenditure satisfies the requirements for deductibility under that section is a question of fact see 49_tc_38 sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the requirements for deductibility under that section is a question of fact see 320_us_467 in general for purposes of sec_212 and sec_162 an expense is ordinary if it is considered normal usual or customary for the management conservation or 12we address sec_212 before we consider sec_162 because mr cheng relies on that section in his brief the last document that he filed in this case 13expenses deductible under sec_212 are miscellaneous_itemized_deductions see sec_67 as such they are allowed as deductions only to the extent that they exceed percent of the taxpayer’s adjusted_gross_income see sec_67 maintenance_of_property_held_for_the_production_of_income under sec_212 or in carrying_on_a_trade_or_business under sec_162 see 308_us_488 83_tc_356 aff’d 777_f2d_662 11th cir generally for purposes of sec_212 and sec_162 a taxpayer’s payment of the debt of another taxpayer is not an ordinary_expense of the payor-taxpayer that is deductible under those sections see welch v helvering u s pincite carbine v commissioner supra in general for purposes of sec_212 and sec_162 an expense is necessary if it is appropriate and helpful for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income under sec_212 or in carrying_on_a_trade_or_business under sec_162 see 383_us_687 carbine v commissioner supra pincite generally for purposes of sec_212 and sec_162 a taxpayer’s payment of the debt of another taxpayer is not a necessary expense of the payor-taxpayer that is deductible under those sections see welch v helvering supra 357_f2d_504 9th cir aff’g tcmemo_1964_226 where a taxpayer pays the obligation of another taxpayer with the primary motive of managing conserving or maintaining property of the payor-taxpayer held_for_the_production_of_income or promoting or protecting a trade_or_business of the payor-taxpayer that payment is deductible by the payor-taxpayer under sec_212 or sec_162 provided that that payment of that other taxpayer’s obligation is an ordinary_and_necessary_expense within the meaning of sec_212 for the management conservation or maintenance of property of the payor- taxpayer held_for_the_production_of_income see carbine v commissioner t c pincite or within the meaning of sec_162 in carrying_on_a_trade_or_business of the payor-taxpayer see 48_tc_679 we turn now to petitioner’s position that he is entitled to deduct the claimed debt expense and the claimed debt expense for petitioners’ taxable years and respectively in order to be entitled under sec_212 or sec_162 to those claimed debt expense deductions mr cheng must establish inter alia that he paid_or_incurred during petitioners’ taxable years and those respective claimed debt expenses it is mr cheng’s position that he satisfies that requirement because pursuant to the transfer plan he as a 25-percent_owner of the company assumed percent of the company’s debt including debt of the plant that mr cheng claims the company assumed and obligated himself to pay that percent of the company’s debt that he assumed by making an annual payment to the company of dollar_figure we find no reliable evidence in the record establishing mr cheng’s position that pursuant to the transfer plan he as a 25-percent_owner of the company assumed percent of the company’s debt including debt of the plant that mr cheng claims the company assumed and he obligated himself to pay that percent of the company’s debt that he claims he assumed by making an annual payment to the company of big_number assuming arguendo that we had found reliable evidence in the record to establish the underlying factual premises discussed above of mr cheng’s position we turn to his argument that as long as petitioners can manage to pay the debt installment and get credit for it it does not matter if the money is sent by the petitioners directly 14as we understand it mr cheng is not arguing that when he claims that he assumed percent of the company’s debt pursuant to the transfer plan he agreed to be responsible directly to the company’s creditors to pay percent of that debt respondent does not dispute and thus we assume that because of foreign_currency exchange fluctuations big_number was equal to dollar_figure in and dollar_figure in in support of his argument that he satisfied his claimed annual obligation to pay big_number to the company with borrowed funds mr cheng contends that he entered into an oral agreement purported loan agreement with his sister and her spouse under which they lent him big_number in each of the years and by making a payment of big_number in each of those years to the company on mr cheng’s behalfdollar_figure mr cheng maintains that pursuant to the purported loan agreement he is required to repay with interest the big_number that he claims his sister and her spouse lent him in each of the years and from profits of the company that he will receive as a 25-percent_owner of the company we find no reliable evidence in the record establishing that in each of the years and the payment of big_number that respondent does not dispute and we thus assume see supra note mr cheng’s sister and her spouse made to the company was a payment that they made on behalf of mr cheng on the record before us we reject mr cheng’s contention that he entered into an oral agreement with his sister and her spouse under which they lent him big_number in 15on brief respondent states based upon the record it appears that mr cheng’s sister and her spouse not only supplied the funds but actually made the payments at issue it appears that respondent does not dispute and thus we assume that mr cheng’s sister and her spouse made a payment to the company of big_number in each of the years and each of the years and by making a payment of big_number in each of those years to the company on mr cheng’s behalfdollar_figure on the record before us we find that mr cheng has failed to carry his burden of establishing that he paid_or_incurred during petitioners’ taxable years and respectively the claimed debt expense and the claimed debt expense based upon our examination of the entire record before us we find that mr cheng has failed to carry his burden of establishing that petitioners are entitled under sec_212 or sec_162 to deduct the claimed debt expense of dollar_figure and the claimed debt expense of dollar_figuredollar_figure 16moreover a purported loan between family members like the purported loan that mr cheng claims his sister and her spouse made to him in each of the years and would be subject_to close scrutiny see 92_tc_470 aff’d without published opinion 912_f2d_1466 5th cir mr cheng acknowledged at trial that there are no written_agreement between him and mr cheng’s sister and her spouse requiring repayment of the alleged loans fixed repayment schedule for the alleged loans fixed rate of interest charged on the alleged loans and consequences to mr cheng if he were to fail to repay the alleged loans 17assuming arguendo that mr cheng had carried his burden of establishing that he paid_or_incurred during petitioners’ taxable years and respectively the claimed debt expense and the claimed debt expense mr cheng would nonetheless be required to establish that those expenses are ordinary and necessary expenses within the meaning of sec_212 that he paid_or_incurred in managing conserving or maintaining his interest in the company or continued we have considered all of petitioners’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order granting respondent’s motion to dismiss for lack of prosecu- tion as to petitioner sue y cheng and decision for respondent will be entered continued within the meaning of sec_162 that he paid_or_incurred in carrying on his business amchael the parties stipulated that petitioner fuhua cheng claims to have assumed twenty-five percent of the debt of the company in order to protect his investment in the c ompany and prevent the chinese banks from assuming ownership of the c ompany on the record before us assuming arguendo that mr cheng had carried his burden of establishing that he paid_or_incurred during petitioners’ taxable years and respectively the claimed debt expense and the claimed debt expense and that he paid_or_incurred those claimed debt expenses for the purpose of protecting his investment in the company and preventing the chinese banks from assuming ownership thereof on the record before us we find that mr cheng has failed to carry his burden of establishing that those claimed debt expenses are ordinary and necessary expenses within the meaning of sec_212 that he paid_or_incurred in managing con- serving or maintaining his interest in the company or within the meaning of sec_162 that he paid_or_incurred in carrying on his business amchael if we were to accept all of the foregoing assumptions as facts it appears to us that mr cheng did nothing more in and than make an additional capital con-tribution to the company in order to protect the investment that he had already made in that company
